


116 HR 8180 IH: Managing Predators Act
U.S. House of Representatives
2020-09-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8180
IN THE HOUSE OF REPRESENTATIVES

September 4, 2020
Mr. Tiffany (for himself and Mr. Stauber) introduced the following bill; which was referred to the Committee on Natural Resources

A BILL
To amend the Endangered Species Act of 1973 to exclude the gray wolf from the authority of such Act, to remove the gray wolf from the lists of threatened species and endangered species published pursuant to such Act, and for other purposes.

 
1.Short titleThis Act may be cited as the Managing Predators Act. 2.Gray wolf excludedSection 4(a) of the Endangered Species Act of 1973 (16 U.S.C. 1533(a)) is amended— 
(1)in paragraph (1), by striking The Secretary shall by regulation and inserting Except as provided in paragraph (4), the Secretary shall by regulation; and (2)by adding at the end the following: 
 
(4)Applicability to the gray wolf 
(A)In generalNotwithstanding any other provision of law, this Act does not apply to the gray wolf (Canis lupus) in Wisconsin, Michigan, Minnesota, and Wyoming. (B)DelistingNotwithstanding any other provision of law, the gray wolf (Canis lupus) in Wisconsin, Michigan, Minnesota, and Wyoming is removed from the lists of threatened species and endangered species that are published pursuant to this Act.  
(C)Authority in other StatesNotwithstanding any other provision of law, with respect to a State other than Wisconsin, Michigan, Minnesota, or Wyoming, if the population of the gray wolf (Canis lupus) in such State, as estimated by the agency of such State that has primary authority over wildlife management and conservation, is at or above a population goal established by such agency, the Secretary may not make a determination under paragraph (1) that the gray wolf (Canis lupus) in such State is an endangered species or threatened species. . 3.Delisting of gray wolf in certain StatesNotwithstanding any other provision of law, the gray wolf (Canis lupus) in Wisconsin, Michigan, Minnesota, and Wyoming is removed from the lists of threatened species and endangered species that are published pursuant to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).  

